Citation Nr: 1234171	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  08-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder other than schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for posttraumatic stress disorder (PTSD).

During the course of the appeal the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The RO accordingly recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include PTSD, schizophrenia and generalized anxiety disorder not otherwise specified (NOS), as reflected in the Statement of the Case issued in June 2008.

When the case was previously before the Board in July 2010, it was noted that service connection specifically for schizophrenia had been denied in a rating decision issued in August 2006; the Board accordingly characterized the claim for schizophrenia specifically as one of new and material evidence to reopen a previously-denied claim.  Since then, however, Courts have held that 38 C.F.R. § 3.156(b) requires VA to evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  On review, the Veteran did submit evidence material to the claim for schizophrenia within one year of the August 2006 rating decision, and that rating decision is accordingly not final.  As such, the Board has reframed the issue as noted on the cover page of this document.  The Board finds that the Veteran is not prejudiced by such reframing of the issue.  The Board notes that the RO has initially adjudicated the claim as entitlement to service connection for schizophrenia.  Additionally, although in September 2011, the RO framed the issue as whether new and material evidence has been received to reopen the claim of service connection for schizophrenia, the Board notes that in their discussion, they actually adjudicated the claim on the merits and discussed all actions which had taken place concerning the claim.  The RO noted that the evidence of record did not show that the Veteran had schizophrenia due to disease, injury or incident that occurred during military service.  

The Veteran testified before the RO's Decision Review Officer (DRO) in May 2008 and he testified before the undersigned Veterans Law Judge in a hearing at the RO in December 2009.  Transcripts of both hearings are of record.  

In July 2010 the Board remanded the case to the Originating Agency for further development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  During the course of the appeal, the Veteran has been diagnosed with schizophrenia, posttraumatic stress disorder (PTSD) and anxiety disorder not otherwise specified (NOS).

2.  Schizophrenia or other psychosis was not manifested during service or to a compensable degree within the first year after discharge from service and is not shown to be etiologically related to service.

3.  The Veteran has not presented a verified or verifiable in-service stressor on which diagnosis of PTSD can be based.

4.  The evidence does not show that an anxiety disorder NOS is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred in or aggravated by service, and incurrence during service may not be presumed.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


2.  PTSD and/or anxiety disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, the VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, the VA will attempt to obtain on behalf of the claimant.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant be provided "at the time" of, or "immediately after," the VA's receipt of a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VA must also notify the claimant that, should service connection be awarded, a disability rating and an effective date for the award of benefits will be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, letters in January 2006, December 2006, and July 2010 provided the Veteran with compliant notice to include the effective-date and disability-rating elements of a service connection claim; the Veteran had ample opportunity to respond prior to the issuance of the June 2007 rating decision on appeal.  Additionally, the Veteran claims were readjudicated in a September 2011 supplemental statement of the case.  Thus, the Veteran has not been prejudiced from any potential timing issues concerning appropriate notice.

The record reflects that service treatment records (STRs) are not available.  If service records are presumed to have been destroyed while in government custody, VA's duty to assist includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).  In this case, the Veteran was informed of alternative evidence which could support the claim, including statements from people who had information which could assist him in supporting his claim; records and statements from service medical personnel; employment physical examinations; medical evidence from hospitals, clinics, and private physicians of treatment since service; pharmacy prescription records; and insurance examination reports.  He was also asked to submit any medical reports he had.

The Board observes that the Originating Agency performed the appropriate measures to obtain records from alternate means, as documented in a Formal Finding of Unavailability of Service Records date in April 2006.  All available post-service VA treatment records identified by the Veteran have been obtained; post-service private treatment records identified by the Veteran have been obtained or requested. 

The Veteran was afforded a Board hearing in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, at the hearing the VLJ noted that basis of the prior determination and noted the elements that were lacking to substantiate the claim for benefits; specifically, the VLJ elicited testimony regarding the history of the claimed psychiatric disorder and also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his current representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits (specifically, he described the circumstances of his claimed psychiatric disorder).  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board previously remanded the case for VA examination, which was performed in July 2011.  The Veteran's service representative submitted a Post-Remand Brief in August 2012 asserting that the VA examination in July 2011 was inadequate, but the Board has carefully reviewed the examination report and finds the examiner substantially complied with the requirements articulated in the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the examiner performed an examination, documented all current psychiatric diagnoses, and provided an opinion regarding a relationship to service, with supporting rationale.  The examiner did not comment on the Veteran's self-reported psychiatric symptoms during service, but as noted in detail below the Board has found the Veteran to not be a credible historian.

The Board notes that the Veteran reports receiving SSI benefits.  The Board notes that records from SSA do not show that such benefits are due to disability.  As such, the Board finds that there is no need to develop for SSA disability records.
Neither the Veteran nor his representative has identified any existing outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Thus, the Board will address the merits of the Veteran's appeal. 


Entitlement to Service Connection

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R.           § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disorder such as psychosis (including schizophrenia) is manifest to a degree of 10 percent or more within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must generally be medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection specifically for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war or the victim of physical or sexual assault during service, so the provisions of 38 C.F.R. § 3.304(f)(4)-(5) are also not for consideration.

In regard to C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

The file includes a Formal Finding on the Unavailability of Service Records dated in April 2006, documenting that service treatment records (STRs) are not available despite diligent search by the RO including requests to the National Personnel Records Center (NPRC).  However, the Veteran has reported he did not have psychiatric treatment during service.

The Veteran submitted a Statement in Support of Claim in January 2006 in which he asserted his mental symptoms began while he was assigned to the U.S.S Kitty Hawk, although at the time the Navy believed the Veteran to be having behavioral problems rather than mental health problems.  

Letters from the Veteran's brother IM and sister AM, undated but received by the RO in April 2006, assert the Veteran was normal in behavior prior to entering service in 1972 but that he had changed when he returned home from service in 1974.  Similarly, an April 2006 notarized statement from acquaintance JW asserts the Veteran was not the same man when he returned from service.

A February 2006 VA mental health consult shows the Veteran presented to establish care at the VA mental health clinic (MHC).  The Veteran reported his first psychotic episode as having occurred approximately 16 years earlier (i.e., in approximately 1990).  The clinical impression at the time was history of schizophrenia.  Thereafter, a May 2006 MHC note by a psychiatric nurse practitioner showed current diagnosis of chronic undifferentiated-type schizophrenia.

The Veteran had a VA psychology consult in May 2006 in which he reported his symptoms began during service; he described seeing dead people when he was aboard ship and that they commanded him to jump overboard and kill himself.  The Veteran described having been diagnosed with schizophrenia in the 1980s and having attempted suicide on three previous occasions.  The Veteran described having been in Vietnam, and the psychologist stated the Veteran's symptoms were indicative of somebody with war-related PTSD.  The psychologist diagnosed schizophrenia by history and PTSD.

The Veteran submitted a Statement in Support of Claim in November 2006 in which he reported having served in Vietnam as a Navy medical corpsman, during which period he handled body bags and dealt with badly wounded troops.  He described landing by helicopter in combat landing zones and being subjected to snipers and fire fights.  (The Board notes at this point that the Veteran's service personnel record establishes that he was never trained or assigned as a medical corpsman and never served in the vicinity of Vietnam.)

The Veteran submitted Statements in Support of Claim in December 2006 and May 2007 stating that he performed duties as an aircraft handler on the Kitty Hawk during the period December 1973 through July-August 1974 during which his duties included  unloading body bags from helicopters.  During the time the ship was continuously launching combat aircraft to perform air strikes, which added to the stress.  On November 22, 1973, an aircraft flown by John McCain crashed onto the deck of the ship and set off a fire in which more than 400 persons were killed, and the Veteran assisted in cleaning up the bodies.  Also at that time, the Veteran received word that his wife was being unfaithful and had been impregnated by another man.  

(The Board notes at this point that the Veteran's service personnel record confirms he served on the Kitty Hawk during the period December 1973 to August 1974, but a June 2011 report from the Defense Personnel Retrieval System states that per review of the Kitty Hawk's command history the ship did not conduct combat operations in the Republic of Vietnam war zone or retrieve any body bags by helicopter from Vietnam during the period.)

In July 2007 the Veteran submitted a Statement in Support of Claim retracting his former statement regarding a crash involving John McCain; he admitted he had confused his "facts" with stories from the newspaper that may have caused him to expand and elaborate beyond the conditions he experienced.  Rather, the Veteran asserted he was working on deck when a boiler exploded on the Kitty Hawk below deck, resulting in six sailors being burned to death; the Veteran had to assist in recovering their bodies.

(The Board notes at this point that the ship's history of the Kitty Hawk confirms that a fire in the Main Machinery Room on December 11, 1973, resulted in the death of 5 sailors and the injury of 15 others; a memorial service was held on the ship one day after the fire.  However, the Veteran's service personnel records show he did not report for duty on that ship until December 15, 1973, four days after the fire and three days after the memorial service.)

A VA psychology note dated in October 2007 states the Veteran had been diagnosed with PTSD "related to his military service."  The psychologist did not specify the basis for that assertion, but the Board notes that the psychologist who entered the note also stated erroneously in May 2006 that the Veteran had served in Vietnam.

During his hearing before the DRO in May 2008 the Veteran presented testimony that was largely unintelligible, but he appeared to be asserting he was present in the aftermath of the engine room fire cited above.

The Veteran had a VA psychiatric examination in June 2008, performed by an examiner who reviewed the claims file and the treatment record.  The Veteran was unable to recall how many times he had been hospitalized for a mental disorder.  The Veteran stated his military occupational specialty was aircraft handler; he denied any combat service.  The Veteran admitted to disciplinary problems in service and to an extensive history of problems with the law after service.  The Veteran reported having been on the Kitty Hawk when a boiler room fire killed 5 sailors and having helped to recover the bodies.  The examiner stated the Veteran did not meet the diagnostic criteria for diagnosis of PTSD, and instead diagnosed paranoid-type schizophrenia and anxiety disorder NOS.  The examiner stated that schizophrenia was not likely due to military service, but that anxiety disorder was likely due to service due to the Veteran's reported nightmares of trauma aboard the Kitty Hawk.

The Veteran testified before the Board in December 2009 that he did not participate in combat during service.  He did not seek psychiatric help during service, although he did ask for help from the ship's chaplain when he was told his wife was being unfaithful and stealing the money he was sending home.  The Veteran stated he began hearing voices when he was aboard ship, and that he would go to noisy places around the ship to escape those voices; two such places were the boiler room and the flight deck.  Other sailors told him about the explosion, and the Veteran became afraid because he was not a good swimmer.  The Veteran admitted he was not on the Kitty Hawk at the time of the explosion, but other sailors persisted in telling him the story to frighten him.   The Veteran testified he was not identified with a psychiatric disorder at the time of his discharge from service; he did not seek treatment until approximately 7 years after discharge from service.  A psychologist, a Dr. Cartui, had told him that his PTSD was related to service.

(The Board notes at this point the Veteran was probably referring in his testimony to the VA psychologist who authored the May 2006 and October 2007 treatment notes cited above, whose surname is very similar to "Cartui.")

A June 2011 memorandum of record states that the Veteran's claimed stressors aboard the Kitty Hawk had been submitted to the Joint Services Records Research Center (JSRRC), but that agency could not verify that the ship had participated in combat operations or had retrieved body bags.  

The Veteran was examined in July 2011 by a VA psychologist who reviewed the claims file.  The examiner noted the Veteran's extensive history of disciplinary infractions in service.  The Veteran reported as an in-service stressor that he was notified his wife was being unfaithful, but the examiner stated that the Veteran did not have symptoms related to this stressor and the cited stressor was not adequate to support a diagnosis of PTSD.  The Veteran stated he could remember no other in-service stressors.  The examiner noted the reported stressor did not relate to exposure to a traumatic event or fear of hostile military or terrorist action.  The examiner noted that the Veteran had been administered a Minnesota Multiphasic Personality Inventory (MMPI) that quite likely showed some intentional exaggeration of the current symptom picture, possibly for secondary gain.  However, the Veteran was also administered the SIMS (identified as a multi-axial self-administered screening measure for the detection of malingering intended to discriminate between the presence of psychopathology or cognitive defect versus the presence of feigned symptoms, with the total score providing an estimate of the likelihood that an individual is feigning/exaggerating symptoms of psychiatric or cognitive dysfunction), which suggested little likelihood of over-endorsement of symptoms.  The examiner conducted a mental status examination (MSE) and noted observations in detail.  The examiner diagnosed current chronic schizophrenia; no other psychiatric diagnosis was entered.  The examiner stated there is no documentation of psychotic symptoms, assessment of or treatment for any psychiatric disorder during active service, and that medical records show the first psychotic episode, including hearing voices, occurred approximately 16 years after discharge from service.  Accordingly, in the opinion of the examiner, chronic schizophrenia, claimed as "any diagnosed psychiatric disorder," is not the result of active service.

On review of the evidence above, the Board finds the Veteran has been competently diagnosed during the course of the appeal with schizophrenia, PTSD and anxiety disorder NOS.  Accordingly, the first element of service connection - medical evidence of a claimed disorder - is met.  However, evidence of a present condition is generally not relevant to a claim for service connection absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, there is no probative medical evidence or credible and competent lay evidence that shows any of these diagnosed psychiatric disorders are etiologically related to service.

In regard to schizophrenia, competent and uncontroverted medical opinion in the form of VA examinations in June 2008 and July 2011 specifically found schizophrenia was not likely related to service.  The Veteran himself related to a VA examiner that schizophrenia was not treated or diagnosed until the 1980s, several years after discharge from service.  Although the Veteran now contends he had hallucinations and other psychotic symptoms in service, both examiners considered the Veteran's assertions but nonetheless found schizophrenia to be not related to service; further, as noted in detail below, the Board has found the Veteran to be not credible in reporting his symptoms of hallucinations in service.

There being no evidence of psychosis to a compensable degree within a year after discharge from service, the Board finds that presumptive service connection under 38 C.F.R. § 3.309(a) is not applicable.  

In regard to a psychiatric disorder other than schizophrenia, the Veteran has been diagnosed as having PTSD and an anxiety disorder NOS. Both disorders have been characterized by clinicians as being due to stressful events aboard the Kitty Hawk as reported by the Veteran.  However, just because a physician or other health care professional accepted the appellant's description of his active service experiences as credible and diagnosed the appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD.   Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The same principle is true for any psychiatric diagnosis, such as anxiety disorder, that relies on an in-service stressor.

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In this case, the Veteran initially claimed stressors associated with serving as a medical corpsman who flew into "hot" landing zones in Vietnam, but he later retracted those stressors and admitted he had not served in combat (as, indeed, his service personnel records show no service in waters near Vietnam or other exposure to combat).  The Board accordingly finds the Veteran's stressors are not related to combat.  Specifically, the Veteran has reported exposure to dead bodies after the boiler fire on the Kitty Hawk and personal trauma associated with new of his wife's infidelity.

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. 91, 98.  In this case service department records establish that the Veteran was not present on the Kitty Hawk until four days after the boiler room fire and three days after the memorial service, by which time the bodies had presumably been recovered.  It is thus not credible that the Veteran participated in body retrieval as he now contends.

In regard to the Veteran's account of being informed of his wife's infidelity, such an event is anecdotal and not an event that can be verified by the service.  However, the Board notes that the VA examiner in July 2011 considered the event as credible but determined the Veteran had no psychiatric symptoms related to it.  Accordingly, the Board can find no indication that either PTSD or anxiety disorder is related to the event.

The Board acknowledges at this point that the VA examiner in June 2008 stated an opinion that the diagnosed anxiety disorder NOS was likely due to service due to the Veteran's reported nightmares of trauma aboard the Kitty Hawk.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the opinion of the June 2008 VA examiner was clearly based on the examiner's acceptance of the Veteran's reported exposure to trauma on the Kitty Hawk; specifically, the Veteran's exposure to the boiler room fire and its aftermath.  As shown above, objective evidence of record clearly shows the Veteran cannot have experienced the reported trauma.  An examination that relies on an inaccurate history is inadequate for rating purposes.  West, 7 Vet. App. 70, 78.

The Board is not required to accept a veteran's uncorroborated account of his active service experiences.    Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the Board is obligated to evaluate the probative value of all medical and lay evidence. Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Accordingly, the Board has carefully considered the probative value of the lay evidence offered by the Veteran in the form of his correspondence to VA and his testimony before the DRO and before the Board.

Where service medical records were destroyed, the veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

In this case, the Veteran denied psychiatric treatment during service but reported having auditory hallucinations that began in service.  A layperson is generally considered to be competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board finds in this case that the Veteran's unsupported account of events in service, including the onset of auditory hallucinations, is not credible.  The Veteran has shown a pattern of reporting events in service that were demonstrably untrue (combat action as a medic, handling body bags airlifted from Vietnam, retrieving bodies after a shipboard explosion, etc.).  It is not clear whether the Veteran's false statements were the result of delusion, as suggested by his psychiatric diagnosis, or rather the result of desire for secondary gain, as suggested by the MMPI, but in either case the Veteran's history of making false statements renders him not credible as a historian.  In that regard, the Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  Additionally, the Veteran has not been consistent as to the onset of schizophrenia as he reported in a 2006 medical report that he had his first episode 16 years prior (1990).  Also, there was no report of the Veteran hearing voices or of having a psychiatric disability when filing claims of service connection in July 1980.  If he was in fact having such symptoms which began in service, it would seem that he would have noted having such at the time he filed his other claims of service connection in 1980.  In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran heard voices in service.  As such, there is no event or incident of service, including hearing voices, which is related to his current psychiatric disability (schizophrenia).  

In sum, based on the evidence and analysis above, the Board finds the Veteran's diagnosed acquired psychiatric disorders, including schizophrenia, PTSD and anxiety disorder NOS, are not etiologically related to service.  Accordingly, the criteria for service connection are not met and the claim must be denied.  The Board has carefully considered the benefit-of-the-doubt rule, but as the evidence preponderates against the claim this rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for schizophrenia is denied.

Service connection for an acquired psychiatric disorder other than schizophrenia is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


